Citation Nr: 1032361	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  10-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to 
October 1963.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2009 rating decision in which the RO declined to 
reopen a claim of service connection for a psychiatric disorder, 
to include PTSD.  

In June 2010, the appellant testified during a hearing before RO 
personnel at the RO; a transcript of the hearing is of record.  
Moreover, although the Veteran had requested a Board hearing in 
his substantive appeal, he later withdrew this request in July 
2010 correspondence.

In August 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

The Board points out that it must address the question of whether 
new and material evidence to reopen the claim for service 
connection has been received because this matter goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and, given the Board's favorable disposition of the 
petition to reopen-the Board has characterized the appeal as 
encompassing both matters as set forth on the title page.

The Board's decision to reopen the Veteran's claim of service 
connection for a psychiatric disorder is set forth below.  The 
claim for service connection, on the merits, is addressed in the 
remand following the order; this matter is being remanded to the 
RO, via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran when further action, on his part, is 
required.

As final preliminary matter, the Board notes that the Veteran was 
previously represented by Lisa M. Murphy, a private attorney.  In 
June 2010, he revoked power of attorney in favor of Disabled 
American Veterans (DAV), as reflected in a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  The Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO declined to reopen the 
claim for service connection for a psychiatric disorder, to 
include PTSD; although the Veteran filed a NOD and a SOC was 
issued in April 2006, he did not file a timely substantive 
appeal.  

2.  Evidence associated with the claims file since the May 2005 
denial of the petition to reopen the claim for service connection 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision in which the RO declined to 
reopen a claim for service connection for a psychiatric disorder, 
to include PTSD, is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As pertinent evidence received since the May 2005 denial is 
new and material, the criteria for reopening the claim for 
service connection for a psychiatric disorder, to include PTSD, 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits. 
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

In cases not involving threat of hostile military or terrorist 
activity, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2009).

In this case, the Veteran contends that listening to the stories 
told by soldiers returning to Quantico from Vietnam caused his 
current psychiatric symptoms, to include symptoms related to 
PTSD.  The Veteran does not allege nor does the record show that 
he, himself, engaged in combat or served in Vietnam.  The 
Veteran's claim for service connection for a psychiatric disorder 
was previously denied by the RO in a May 2005 rating decision.  
The evidence of record at the time consisted of the Veteran's 
service treatment records (STRs), VA treatment records dated 
through October 2004, and private treatment records.

The Veteran's service treatment records (STRs) are unremarkable 
for any complaint, treatment, or diagnosis related to a 
psychiatric disorder during service.  

Following service, private treatment records reflect that the 
Veteran was involved in an altercation with a police officer in 
November 1984.  He sustained injuries that resulted in cognitive 
impairment and emotional problems.  A March 1985 letter from a 
private social worker reflects the Veteran was treated for PTSD, 
which developed subsequent to the November 1984 incident.  A 
November 1985 letter from Dr. L. reflects that the Veteran had 
depression with vivid nightmares about being shot in the head by 
North Vietnamese.  The private psychologist stated that the 
trauma sustained during the police incident merged with the 
memories and recreations of combat situations and that the 
Veteran had PTSD.  In a September 1986 letter, a private 
psychologist diagnosed the Veteran with PTSD, presumably 
complicated by frontal lobe damage and possibly other organic 
impairment.

VA treatment records reflect that the Veteran has been treated 
primarily for symptoms related to depression, suicidal ideation, 
and anxiety.  He has been diagnosed with various psychiatric 
disorders, including major depressive disorder (MDD), dysthymic 
disorder, generalized anxiety disorder, paranoid personality, 
somatization disorder, and PTSD.  

In a May 2005 rating decision, the RO declined to reopen the 
Veteran's previously denied claim for service connection for a 
psychiatric disorder because there was no evidence that any 
psychiatric disorder had its onset in or was otherwise related to 
service.  The Veteran initiated but did not perfect an appeal as 
to that determination.  As such, the RO's May 2005 decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim of service 
connection in June 2009.  Under 38 C.F.R. § 3.156(a), "new" 
evidence is that not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claims for service connection 
for a psychiatric disorder is the RO's May 2005 decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 2005 
includes VA treatment records dated through June 2009, and a 
November 2009 letter from Dr. M., a VA physician.  The VA 
treatment records primarily reflect ongoing treatment for 
symptoms of depression, including suicidal ideation.  A June 2009 
VA neuropsychologist noted that the Veteran did not meet 
criterion A for a diagnosis of PTSD and that his symptoms were 
most consistent with major depressive disorder and anxiety 
disorder, not otherwise specified (NOS).  In a November 2009 
letter, Dr. M. reported that the Veteran was initially thought to 
have bipolar disorder, but that his level of suspiciousness was 
so great that it was close to, if not, actual paranoia.  Dr. M. 
also stated that the content of the Veteran's worries and 
paranoid thoughts were related to his military service.  Dr. M. 
opined that "there is likely a connection between [the 
Veteran's] current symptomatology and [his] military duty."  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a 
psychiatric disorder.  At the time of the May 2005 rating 
decision, there was no evidence that the Veteran current 
psychiatric disorder was related to his military service.  The 
additionally received includes the opinion of Dr. M., which 
suggests that the Veteran's current psychiatric problems are 
related to his military service.  

The Board finds that the evidence is "new" in that it was not 
before agency decisionmakers at the time of the May 2005 final 
denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record. 
Moreover, this evidence is "material" in that it addresses 
whether the Veteran's current psychiatric disorder is related to 
his military service.  This evidence, while not sufficient for a 
grant of service connection, does relate to an unestablished fact 
necessary to substantiate the claim for service connection for a 
psychiatric disorder (i.e., a current disability related to 
military service), and thus, also raises a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a psychiatric 
disorder have been met.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for a psychiatric 
disorder, to include PTSD, is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

As discussed above, the Board is reopening the Veteran's claim 
for service connection for a psychiatric disorder; however, a 
review of the record reflects that the RO has not considered this 
claim on the merits.  Under these circumstances, and to avoid any 
prejudice to the appellant, a remand for RO consideration of the 
claim on the merits, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the 
reopened claim for service connection for a psychiatric disorder 
is warranted.

As mentioned above, the Veteran began having psychiatric problems 
after an altercation he had with police in November 1984.  He 
apparently sustained a head injury resulting in cognitive 
impairment and emotional problems.  Since then, he has reported 
having nightmares, anxiety, and paranoia relating to stories he 
heard about Vietnam from soldiers returning to Quantico.  There 
is some medical evidence suggesting that the Veteran's 
psychiatric problems are related to his military service; 
however, it is unclear whether the November 1984 police 
altercation was taken into account.  Furthermore, he has received 
various psychiatric diagnoses over the years and his current 
diagnoses are unclear.  For these reasons, the Board finds that 
further examination and medical opinion is needed to resolve the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
psychiatric or psychological examination, by an appropriate 
physician, at a VA medical facility.  

The Board also points out that the claims file includes a letter 
from the Social Security Administration (SSA) increasing the 
Veteran's benefits; however, it is unclear whether the Veteran 
was receiving disability or retirement benefits.  While SSA 
records are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 
412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when the VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Id.  Thus, the Board finds that the 
RO should obtain and associate with the claims file a copy of any 
SSA decision awarding the Veteran disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Brockton 
VA Medical Center (VAMC) and Worcester VA outpatient clinic (OPC) 
dated through June 2009.  A November 2009 letter from Dr. M. 
reflects that the Veteran has had ongoing treatment at the 
Worcester VA OPC.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain any records of 
treatment for a psychiatric disorder from the Brockton VAMC and 
Worcester VA OPC since June 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should request that SSA furnish a 
copy of any decision awarding the Veteran 
disability benefits, as well as copies of all 
medical records underlying that 
determination.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 
All records/responses received should be 
associated with the claims file.

2.  The RO should obtain from the Brockton 
VAMC and Worcester VA OPC all records of 
evaluation and/or treatment for the Veteran's 
psychiatric disorder, since June 2009.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for a 
psychiatric disability, to include PTSD.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA psychiatric or psychological examination, 
by an appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and studies 
should be accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify all 
disabilities associated with the Veteran's 
psychiatric complaints.  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater  probability) that 
the disability was incurred in or aggravated 
by the Veteran's military service.  In 
rendering this opinion, the examiner should 
review and consider the private treatment 
records relating to the Veteran's November 
1984 police altercation and resulting 
cognitive impairment with emotional problems.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  Upon completion of the above, the RO must 
readjudicate the issue on appeal and consider 
all evidence received since issuance of the 
most recent statement of the case.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


